IDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive. 
Applicant presents arguments with respect to Bellantoni and Hall were substantially similar to those presented prior to the previous action dated 2/25/20201. In response to applicant’s restated argument that Bellantoni does not teach a system in which each scalpet includes a cylindrical shaft formed with a circular scalpel at a distal end, Bellantoni discloses cutter tool element 32, which is a cylindrical shaft formed with a circular scalpel at a distal end (C:4, L:13-14; L:19-20). Therefore, applicant’s argument that Bellantoni does not teach each scalpet includes a cylindrical shaft formed with a circular scalpel at a distal end is not persuasive. 
In response to applicant’s argument that forcible removal or tearing taught by Giovannoli teaches away from a cutting member configured to transect tissue, since Giovannoli teaches the use of the combination of suction, gripping rods containing an adhesive, and upward barbs on the inner was to forcibly remove the plugs as the array is removed after the incision and that that the forcible removal or tearing is not cutting, the limitation “cutting member” is sufficiently broad to encompass the upward shaped barbs modified to be within the shaft of the cylindrical shaft forming to form a puncture in the base of the skin plugs. It is .

    PNG
    media_image1.png
    389
    771
    media_image1.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: loading member in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (20120271320) in view of Bellantoni, deceased et al (US 3867942) and further in view of Giovannoli (US20050283141).
Regarding claim 30, Hall discloses a system comprising: a scalpet array comprising a plurality of scalpets (130, 112)  secured on an investing plate (112), wherein the scalpet array is configured for application to a skin surface at a target site; a loading member (111), wherein the loading member is configured to apply via the scalpet array a load onto the skin surface subjacent the scalpet array (housing can be pushed down); an adherent substrate (120, 121) configured to capture incised skin plugs generated via the scalpet array as a result of 
Bellantoni discloses it was known in the art at the time of the invention to utilize circular cutting edges for delicate cutting to take out small patches of skin (C:4, L:10-20), wherein the circular cutting edges is in the form of a cylindrical shaft (hollow, cylindrical) formed with a circular scalpel (circular cutting edges) at a distal end (C:4, L:13-14; L:19-20). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the needles of Hall specifically be cylindrical shafts formed with tapered sharpened circular scalpels at a distal end for delicate cutting, as known in the art at the time of the invention by Bellantoni, since it has been held that A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Hall in view of Bellantoni does not specifically teach a cutting member configured to transect bases of the incised skin plugs. 
However, Giovannoli discloses a scalpet array comprising a plurality of scalpets, wherein the distal end of each scalpet in the array includes a sharpened point or surface as a cutting member to transect bases of the incised skin pixels (44, paragraph 0053) to forcibly remove the plugs as the scalpet array is removed (the limitation “transect” is sufficiently broad to encompass the cutting member cutting across the bases of the incised pixels and does not require the cut to occur at a right angle to the long axis of the body). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a spear-like barb, as taught as known in the art by Giovannoli, comprising a sharpened point or surface . 
Claim 49, 91, 95-99, and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (20120271320) in view of Bellantoni, deceased et al (US 3867942).
Regarding claim 49, Hall discloses a system comprising: a scalpet array comprising a plurality of scalpets (130) secured on an investing plate (112), wherein the scalpet array is configured to generate incised skin pixels at a target site in response to application of a load; and an adherent substrate (120, 121) configured to transfer the incised skin pixels generated via the scalpet array (paragraph 0035, graft site). Although Hall discloses the scalpets (130) are needles, which are known to be circular, Hall does not specifically disclose the shape of the needles. 
Bellantoni discloses it was known in the art at the time of the invention to utilize circular cutting edges for delicate cutting to take out small patches of skin (C:4, L:10-20), wherein the circular cutting edges is in the form of a cylindrical shaft (hollow, cylindrical) formed with a circular scalpel (circular cutting edges) at a distal end (C:4, L:13-14; L:19-20). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the needles of Hall specifically be cylindrical shafts formed with tapered sharpened circular scalpels at a distal end for delicate cutting, as known in the art at the time of the invention by Bellantoni, since it has been held that A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Hall in view of Bellantoni does not specifically teach a cutting member configured to transect bases of the incised skin plugs. 

Regarding claim 95, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, wherein Bellantoni teaches making the distal ends of each scalpet of the scalpet array includes a beveled surface (tapered, C:4, L:10-20).
Regarding claim 96, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, wherein Bellantoni teaches making the distal ends of each scalpet of the scalpet array includes at least one pointed surface (tapered, C:4, L:10-20).
Regarding claim 97, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, wherein each scalpet of the scalpet array includes at least one needle (Hall, needles 130).
Regarding claim 98, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, wherein each scalpet of the scalpet array comprises a lumen (Hall, hollow, paragraph 0031).
Regarding claim 99, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, wherein at least one diametric dimension of each scalpet of the scalpet array is approximately in a range 0.5 millimeters to 4.0 millimeters (paragraph 0011).
Regarding claim 102, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, wherein the adherent substrate is configured for application to the target site subsequent to application of the scalpet array (paragraph 0035, graft site).
Claim 100 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al (20120271320) in view of Bellantoni, deceased et al (US 3867942), as applied to claim 49 above, and further in view of Prisell (US 6626865).
Regarding claim 100, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, wherein the adherent substrate can comprise a gel, polyurethane film, an extra-cellular matrix or a silicone based polymer (paragraph 0016), but does not specifically state the substrate is flexible substrate. However, Prisell discloses a device for marking surfaces comprising a flexible adhesive substrate for application to the skin (C:4, L:12-17). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to substitute the flexible adhesive in Hall in view of Bellantoni with a flexible adhesive substrate, as taught as known in the art for skin surfaces by Prisell, to allow for tight adherence to the human skin, since it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 
Claim 101 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giovannoli (US 20050283141) as applied to claim 49, and further in view of Knowlton (US 20110257588).
Regarding claim 101, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, wherein the adherent substrate can comprise a gel, polyurethane film, an extra-cellular matrix or a silicone based polymer (paragraph 0016) but does not specifically disclose the adherent substrate is semi-porous. Knowlton teaches a skin treatment device, wherein it was known in the art at the time of the invention to make adherent membranes for devices applied to the skin semi-porous (paragraph 0020) in order to allow for drainage at a recipient .
Claims 103-106 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (20120271320) in view of Bellantoni, deceased et al (US 3867942), as applied to claim 49 above, and further in view of Giovannoli (US 20050283141).
Regarding claims 103-106, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, but does not specifically disclose a guide plate. However, Giovannoli teaches a guide plate (position guides) configured for positioning as a template at a target site, wherein position guides can be placed in an array to ensure proper placement of surgical punches (paragraph 0044) and further teaches an embodiment wherein a mask (50, paragraph 0057) is used including perforations arranged in a pattern to ensure proper placement of the desired excisions. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include in the device of Hall in view of Bellantoni guides for the mechanical surgical punch on a single guide plate defining perforations such that the scalpet array is aligns with the perforations on the guide plate arranged in a pattern and applied to the donor site directly through the perforations and the skin pixels are incised, such that a single template can be applied to the target site and ensure proper placement of the surgical punches, comprising generating the plurality of incised skin pixels and the plurality of skin 
Regarding claim 107, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, but does not specifically teach a cutting member configured to transect bases of the 
Regarding claim 108, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, but does not specifically teach a cutting member configured to transect bases of the incised skin pixels, wherein the cutting member is coupled to a plate frame. However, Giovannoli discloses a scalpet array comprising a plurality of scalpets, wherein the distal end of each scalpet in the array includes a sharpened point or surface as a cutting member to transect bases of the incised skin pixels (44, paragraph 0053) to forcibly remove the plugs as the scalpet array is removed. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a spear-like barb, as taught as known in the art by Giovannoli, comprising a sharpened point or surface to transect bases of the incised skin pixels, on the scalpets of Hall in view of Bellantoni, in order to mechanically engage and withdraw the skin plugs formed by incisions made by the scalpets, wherein the cutting member is coupled to a plate frame (distal portion of 112, between needles 130; the limitation ‘coupled’ is sufficiently broad to encompass all of the parts of the device being connected together to form one integral structure).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/             Primary Examiner, Art Unit 3771